DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 10-2019-0002682, filed on 01/09/2019.

Initial Remarks
	This action is in response to communication: 08/30/2019.  Claims 1-20 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “update frequency determination module;” “first control module;” “a garbage collection setting module;” and “a second control module” in claims 11-20.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 6 and 16 (as compared to claims 1/11 and 7/17), are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being 
It is unclear as to how the “threshold update frequency” relates to determining to what extent “hot” data is determined to be hot and moved/relocated (via claims 1 and 7) and/or how the “threshold update frequency” changes and effects to what extent the memory blocks perform garbage collection. For examination purposes only, examiner is interpreting claims 1 and 7 that the “update frequency” and the “threshold update frequencies” may be determined/adjusted to vary the extent data is determined to be “hot” and, therefore, moved/relocation.  For examination purposes only, examiner is interpreting claim 6 (and 16) to be, once data is deemed to be “hot” and moved/relocated, the memory blocks to which the data is located (i.e. the grouping/separation of hot data and from cold data) perform garbage collection differently (i.e. the performance of additional garbage collection on hot blocks due to increase access frequencies/increased invalid pages, as compared to cold blocks).
Regarding claims 11-20, the steps disclosed in these claims have been determined by the examiner to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Generic illustrations of computer processing units/controllers/memory devices/etc. accompanied with the generic assertion for “determining update frequency/setting garbage collection execution conditions/etc.” (for example see [0049]-[0051] and [0057]-[0060]) implemented on one or more of the devices does not amount to sufficient structure, material, or acts for performing the entire claimed function and does not clearly link the structure, material, or acts to the function.
Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Accordingly, for examination purposes, the claim limitations will be examined using the broadest reasonable interpretation in light of the specification.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sugimori (U.S. Patent Pub. No. 2017/0139826) in view of Lee (KR 101880190).
Regarding claim 1, Sugimori teaches a data storage device comprising: 
a nonvolatile memory apparatus (non-volatile memory 70 – [0020]) including a plurality of memory blocks (non-volatile memory 70 includes a plurality of blocks 35 – [0035]); and 
a controller configured to control the nonvolatile memory apparatus, wherein the controller is configured to (GC manager 60 instructs the read/write controller 40 to move data stored – [0069]): 
determine update frequency for data stored in first memory blocks of the plurality of memory blocks (GC manager 60 may select a block 72; GC manager 60 refers to the access frequency management table 62 and acquires access frequency information corresponding to the valid cluster (target valid cluster) selected in the present loop (S112) – [0066]-[0068]), 
control the nonvolatile memory apparatus to store hot data among the data stored in the first memory blocks in second memory blocks of the plurality of memory blocks (When it is determined that the value of the access frequency information is equal to or greater than the threshold (Yes in S114), the GC manager 60 instructs the read/write controller 40 to move data stored in the target valid cluster to the first GC block 72B (S116) – [0069]), 
the hot data indicating data having the update frequency exceeding preset threshold update is frequency (the GC manager 60 determines whether or not a value of the access frequency information corresponding to the target valid cluster is equal to or greater than a threshold (S114) – [0068]), 
	Sugimori may not necessarily teach set garbage collection execution conditions of the first memory blocks and the second memory blocks to be different from each other, and control the nonvolatile memory apparatus to perform garbage collection for the first memory blocks and the second memory blocks according to the garbage 
Lee teaches set garbage collection execution conditions of the first memory blocks and the second memory blocks to be different from each other (garbage collection for a hot block and garbage collection for a cold block – pgs. 4-5; Figs. 3-4), and 
control the nonvolatile memory apparatus to perform garbage collection for the first memory blocks and the second memory blocks according to the garbage collection execution conditions for the first memory blocks and the second memory blocks set to be different from each other (performing garbage collection on the hot block and performing garbage collection on the cold block – pgs. 4-5; Figs. 3-4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sugimori to further perform garbage collection differently based on the hot/cold data blocks (once distinguished/grouped together), as taught by Lee.  “The reason for separating the garbage collection of the hot block from the garbage collection of the cold block is that after the garbage collection is performed, the copy-backed block follows the attribute of the page to be copied.”  “That is, if the pages to copy back are hot, the blocks that perform the copyback are designated hot blocks and vice versa.”  “Therefore, since the write request that caused the garbage collection is processed in the block in which the copyback is performed, it is fit to the property of the page.”  (Lee; pgs. 4-5; Figs. 3-4).  Therefore it would have been obvious to combine Sugimori with Lee for the benefits shown above to obtain the invention as specified in the claim.   

Regarding claim 2, Sugimori and Lee teach wherein the 32controller determines the update frequency based on a number of times of referring to logical addresses of the data stored in the first memory blocks (based on a value indicating access frequency to a logical address range mapped to the valid data – Abstract; by referring to an access frequency management table 62, which indicates access frequency (more specifically, overwrite frequency) with respect to each LBA range – Sugimori; [0047]) during a write operation (in response to a write command – Sugimori; [0062]-[0063]).  

Regarding claim 3, Sugimori and Lee teach 5wherein the controller controls the nonvolatile memory apparatus to store hot data among the data stored in the first memory blocks in second memory blocks (When it is determined that the value of the access frequency information is equal to or greater than the threshold (Yes in S114), the GC manager 60 instructs the read/write controller 40 to move data stored in the target valid cluster to the first GC block 72B (S116) – Sugimori; [0069]) during a write operation for updating the data stored in the first memory blocks (in response to a write command – Sugimori; [0062]-[0063]).  

Regarding claim 4, Sugimori and Lee teach wherein the controller controls the nonvolatile memory apparatus to store the hot data in the second memory blocks (When it is determined that the value of the access frequency information is equal to or greater than the threshold (Yes in S114), the GC manager 60 instructs the read/write controller 40 to move data stored in the target valid cluster to the first GC block 72B (S116) – Sugimori; [0069]) when the garbage collection is performed for the first memory blocks (GC manager 60 selects a block for garbage collection (block for GC) (S110); The block for GC is a block 72 from which data are to be moved (GC target block) when the GC manager 60 operates to perform garbage collection – Sugimori; [0066]).  

Regarding claim 5, Sugimori and Lee teach wherein the controller controls the nonvolatile memory apparatus to perform the garbage collection by setting as the garbage collection execution condition the number of invalid pages or the number of valid pages 20included in each of the plurality of memory blocks (the GC manager 60 may refer to the block management table 52 and select a block 72 with the lowest valid data ratio among all blocks 72 in the second status as the block for GC – Sugimori; [0066]).  

Regarding claims 11-15, claims 11-15 comprise the same or similar limitations as claims 1-5, respectively, and are, therefore, rejected for the same or similar reasons.  

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sugimori (U.S. Patent Pub. No. 2017/0139826) in view of Lee et al. (KR 101880190) in further view of Zhang (U.S. Patent Pub. No. 2016/0179386).
Regarding claim 6, Sugimori and Lee may not nececssarily teach wherein the controller sets the garbage collection execution condition of the second memory blocks such that a difference between the garbage 25collection execution condition of the first 
Zhang teaches wherein the controller sets the garbage collection execution condition of the second memory blocks such that a difference between the garbage 25collection execution condition of the first memory blocks and the 33garbage collection execution condition of the second memory blocks increases as the threshold update frequency is high (Blocks having hot data will have a more rapid increase in invalid pages than pages having cold data; the effect is that hot blocks will become candidates for garbage collection more frequently than cold blocks; if the hot data could be concentrated in one set of blocks and the cold data in another set of blocks, the write amplification would be reduced as, on the average, there would be a smaller number of valid pages that would have to be relocated so as to reclaim a block – Zhang; [0066]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sugimori and Lee to perform garbage collection differently on hot and cold data blocks based on data having more rapid increases in invalid data, as taught by Zhang.  The suggestion/motivation for doing so is “if the hot data could be concentrated in one set of blocks and the cold data in another set of blocks, the write amplification would be reduced as, on the average, there would be a smaller number of valid pages that would have to be relocated so as to reclaim a block.”  “If not for the need to perform wear leveling or data refreshing, very cold blocks would not need to be garbage collected at all.”  “Put another way, the average number of write operations necessary to prepare a block for erasure would be minimized.” (Zhang; [0066]).  Therefore it would have been obvious to combine the Sugimori and 

Regarding claim 16, claims 16 comprise the same or similar limitations as claims 6, respectively, and are, therefore, rejected for the same or similar reasons.  

Claims 7-10 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sugimori (U.S. Patent Pub. No. 2017/0139826) in view of Lee et al. (KR 101880190) in view of Zhang (U.S. Patent Pub. No. 2016/0179386) in further view of Rabii (U.S. Patent Pub. No. 2010/0281230).
Regarding claim 7, Sugimori, Lee and Zhang may not necessarily teach wherein the controller changes the threshold update frequency based on the number of erases or writes of the first memory blocks.
Rabii wherein the controller changes the threshold update frequency based on the number of erases or writes of the first memory blocks (set of policies 420 can be dynamically adjusted to adapt to run-time changes in read traffic patterns within the hybrid storage aggregate; One of the policies 420 can include a policy having a threshold value indicating when a particular block of data becomes “hot;” policy can be adjusted up or down (i.e., to higher or lower threshold values) based on the volume of transactions occurring – Rabii; [0037]; As discussed above, this is determined by the policy module using the hooks into the policy module added to the read and write paths of the hybrid storage aggregate; Whether a block of data is frequently and/or randomly accessed is determined by the set of one or more policies, which may be dynamically adjusted – Rabii; [0048]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sugimori, Lee and Zhang to adjust the threshold level of what data is deemed “hot” and where it is located, as taught by Lee.  The suggestion/motivation for doing so is to improve performance of a storage by intermixing relatively expensive electronic storage, such as SSDs, with relatively inexpensive magnetic storage, such as HDDs.  “Typically, users or administrators of such storage servers identify and isolate frequently accessed (i.e., “hot”) data that could most benefit from being stored in the faster SSDs, with the remaining data being stored on the HDDs.”  Therefore it would have been obvious to combine the Sugimori and Lee with Rabii for the benefits shown above to obtain the invention as specified in the claim.  

Regarding claim 8, Sugimori, Lee, Zhang and Rabii teach wherein the controller changes the threshold update frequency to be low when the number of erases or writes of the first memory blocks is high (This policy can be adjusted up or down (i.e., to higher or lower threshold values); During times when there is a low volume of access traffic, the threshold value indicating when a particular block of data becomes “hot” can be adjusted downward to allow more blocks of data to be relocated – Rabii; [0037]), and 
changes the threshold update frequency to be high when the number of erases or writes of the first memory blocks is low (during times when there is a high volume of read transactions, the threshold indicating when a particular block of data becomes “hot” can be adjusted upward to allow fewer blocks of data to be relocated – Rabii; [0037]).  

Regarding claim 9, Sugimori, Lee, Zhang and Rabii teach wherein, is when the number of invalid pages is set as the garbage collection execution condition, the controller sets the number of invalid pages, which is the garbage collection execution condition of the second memory blocks, to be larger than the number of invalid pages which is the garbage collection execution condition of the first memory blocks (Blocks having hot data will have a more rapid increase in invalid pages than pages having cold data; the effect is that hot blocks will become candidates for garbage collection more frequently than cold blocks; if the hot data could be concentrated in one set of blocks and the cold data in another set of blocks, the write amplification would be reduced as, on the average, there would be a smaller number of valid pages that would have to be relocated so as to reclaim a block (i.e. garbage collection of the hot data blocks being executed more frequently (i.e. garbage collection execution condition) because of the more rapid increase in invalid pages) – Zhang; [0066]).  

Regarding claim 10, Sugimori, Lee, Zhang and Rabii teach wherein, when the number of valid pages is set as the garbage collection execution condition, the controller sets the number of valid pages, which is the garbage collection execution condition of the second 34memory blocks, to be smaller than the number of valid pages which is the garbage collection execution condition of the first memory blocks (Blocks having hot data will have a more rapid increase in invalid pages than pages having cold data; the effect is that hot blocks will become candidates for garbage collection more frequently than cold blocks; if the hot data could be concentrated in one set of blocks and the cold data in another set of blocks, the write amplification would be reduced as, on the average, there would be a smaller number of valid pages that would have to be relocated so as to reclaim a block (i.e. garbage collection of the hot data blocks being executed more frequently (i.e. garbage collection execution condition) because of the more rapid increase in invalid pages, which directly results in fewer valid pages) – Zhang; [0066]).  Examiner notes, the results/effects between claims 9 and 10 share equivalence.  When a more rapid increase in invalid pages/data occurs in hot blocks, by contrast, fewer valid pages/data remain.  Correlating to cold data blocks, less access/writes/etc. occur, which results in less invalid pages (i.e. and more valid pages) in comparison to the hot data blocks and requires less of a need to perform garbage collection on the cold data blocks.  Thus, hot data blocks have more invalid data (resulting in less valid data) and cold data blocks have less invalid data (resulting in more valid data), resulting in the requirement to perform garbage collection more frequently on hot data blocks than cold data blocks (based on their resulting invalid/valid data) (i.e. more invalid pages (resulting in fewer valid pages) in hot data blocks, as compared to cold data blocks, trigger garbage collection more frequently in hot data blocks).

Regarding claims 17-20, claims 17-20 comprise the same or similar limitations as claims 7-10, respectively, and are, therefore, rejected for the same or similar reasons.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Pub. No. 2012/0173796 – Method for performing block management, and associated memory device and controller thereof; 
U.S. Patent Pub. No. 2016/0188455 – Systems and methods for choosing a memory block for the storage of data based on a frequency with which the data is uploaded; 
U.S. Patent Pub. No. 2017/0168951 – Memory system and method for controlling nonvolatile memory; and 
U.S. Patent Pub. No. 2018/0157654 – Data migration using a migration data placement tool between storage systems based on data access.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L SUTTON whose telephone number is (571)272-1709.  The examiner can normally be reached on M-F 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/R.L.S./Examiner, Art Unit 2137                                                                                                                                                                                                        

/PRASITH THAMMAVONG/Primary Examiner, Art Unit 2137